                                     UNITED STATES DISTRICT COURT
1
                                            DISTRICT OF NEVADA
2
                                                         ***
3
      RACHEL SHEPPARD, et al.,
4
                            Plaintiffs,                       Case No. 2:18-cv-01120-RFB-VCF
5     vs.
6
                                                              ORDER
      MANDALAY BAY, LLC, f/k/a MANDALAY
      CORP., et al.,                                          MOTION TO REDACT AND SEAL [ECF NO. 84]
7

8
                            Defendants.

9

10          Before the Court is Defendants MGM Resorts International, Mandalay Bay, LLC, Mandalay

11   Resort Group, MGM Resorts Festival Grounds, LLC, and MGM Resorts Venue Management, LLC’s

12   Motion to Redact Supporting Declarations and to Seal Exhibits in Support of Its Supplemental Brief in

13   Support of Opposition to Plaintiffs’ Motion to Remand. (ECF No. 84). For the reasons discussed below,
14   the motion is granted in part and denied in part.
15
                                                 BACKGROUND
16
            This case involves the mass shooting in Las Vegas on October 1, 2017. (ECF No. 1 at 2). Plaintiffs
17
     have moved to remand the case to state court. (ECF No. 9). Defendants now move to seal and redact
18
     several declarations and exhibits attached to their response to the motion to remand. (ECF No. 84).
19
     Specifically, Defendants seek to seal Exhibit A to the A.P. declaration and Exhibit D-H to the Doyen
20
     declaration as they “contain[] confidential and proprietary information concerning security planning and
21

22
     procedures that would undermine security and public safety at future public events.” (Id. at 2). Defendants

23   seek to redact the declarants’ names and titles from the M.G. and A.P. declarations “to protect th[e]

24

25

                                                          1
     individual[s] from potential harassment and/or other retaliation.” (Id. at 4-5). Plaintiffs did not file an
1
     opposition to the motion to seal and redact.
2

3                                                   ANALYSIS

4           A motion to remand is a dispositive motion. Flam v. Flam, 788 F.3d 1043, 1046-47 (9th Cir.

5    2015). Therefore, Defendants must “articulate compelling reasons [to seal the exhibits and declarations]

6    supported by specific factual findings” and “the court must conscientiously balance the competing interest
7    of the public and the party who seeks to keep certain judicial records secret.” Kamakana v. City & Cty.
8
     of Honolulu, 447 F.3d 1172, 1178-79 (9th Cir. 2006) (internal citations omitted).
9
            Defendants have shown compelling reasons to seal Exhibit A to the A.P. declaration and Exhibit
10
     D-H to the Doyen declaration. (ECF Nos. 85-1 through 85-5, 85-8). These Exhibits relate to security
11
     planning and procedures at public events. The Court has recognized security and safety concerns as
12
     compelling reasons to seal documents. See Williams v. Foster, No. 3:12-cv-00660-MMD, 2014 WL
13
     7014496, at *1 (D. Nev. Dec. 11, 2014); Goodman v. Las Vegas Metro. Police Dep't, No. 2:11-cv-01447-
14
     MMD, 2013 WL 5743638, at *3 (D. Nev. Oct. 16, 2013); Abara v. Palmer, No. 3:10-cv-00688-LRH,
15

16   2012 WL 3638756, at *1 n.1 (D. Nev. Aug. 22, 2012). Therefore, Defendants’ motion to seal Exhibit A

17   to the A.P. declaration and Exhibit D-H to the Doyen declaration is granted. ECF Nos. 85-1 through 85-

18   5 and 85-8 will remain under seal.

19          However, Defendants have not shown compelling reasons to redact the declarants’ names and titles
20
     from the M.G. and A.P. declarations. (ECF Nos. 85-6, 85-7). Defendants generally assert that redaction
21
     is necessary “to protect th[e] individual[s] from potential harassment and/or other retaliation” and “[t]he
22
     threat is no different” from the risk of retaliation officers and their family members face. (ECF No. 84 at
23
     4-5). However, Defendants have given no specific facts supporting the assertion that the declarants could
24
     face harassment or other retaliation. In the case Defendants cite to support their argument, the Court found
25

                                                          2
     that “law enforcement officers regularly deal with persons who might wish to cause them harm.”
1
     Goodman, 2013 WL 5743638 at *3. The Court cannot make such a finding regarding M.G. and A.P. The
2

3    declarations are simple statements of fact by employees on behalf of two entities. In all contested cases,

4    there is a risk that the involved individuals and entities may face negative publicity. Defendants have

5    failed to show why M.G. and A.P. should be treated differently than all declarants concerned about public

6    perception. As presented to the Court, Defendants’ concern regarding retaliation is speculation, and the
7    Court must rule on motions to seal “without relying on hypothesis or conjecture.” Kamakana, 447 F.3d
8
     at 1179 (9th Cir. 2006) (quoting Hagestad v. Tragesser, 49 F.3d 1430, 1434 (9th Cir. 1995)).
9
            M.G. and A.P.’s retaliation concerns are not compelling. Therefore, the Court denies Defendants’
10
     motion to redact the M.G. and A.P. declarations. However, the Court will temporarily suspend unsealing
11
     ECF Nos. 85-6 and 85-7 to give Defendants time to file a renewed motion to redact to provide compelling
12
     reasons to redact M.G. and A.P.’s names and titles.
13
            ACCORDINGLY, and for good cause shown,
14
            IT IS ORDERED that Defendants’ Motion to Redact Supporting Declarations and to Seal Exhibits
15

16   in Support of Its Supplemental Brief in Support of Opposition to Plaintiffs’ Motion to Remand (ECF No.

17   84) is GRANTED IN PART AND DENIED IN PART.

18          IT IS FURTHER ORDERED Defendants’ motion to seal Exhibit A to the A.P. declaration and

19   Exhibit D-H to the Doyen declaration is granted, and ECF Nos. 85-1 through 85-5 and 85-8 will remain
20
     under seal.
21
            IT IS FURTHER ORDERED Defendants’ motion to redact the M.G. and A.P. declarations is
22
     denied without prejudice. However, the Court will temporarily suspend unsealing ECF Nos. 85-6 and 85-
23
     7 to give Defendants time to file a renewed motion to redact. Such a motion must be filed by December
24

25

                                                           3
     14, 2018. If no renewed motion or objection to the Order is filed by December 14, 2018, the Clerk of
1
     Court is directed to unseal ECF Nos. 85-6 and 85-7 on December 17, 2018.
2

3           DATED this 28th day of November, 2018.

4

5

6                                                             _________________________
                                                              CAM FERENBACH
7                                                             UNITED STATES MAGISTRATE JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                      4
